In his motion for rehearing the appellant stresses the circumstances portrayed by Bill of Exceptions No. 2, which were in substance that while the witness Bebout, a deputy sheriff, was testifying upon behalf of the State touching the arrest of the appellant, and after he had testified to finding the buried alcohol, he was asked the condition of the car that was nearby, to which question objection was addressed to the effect that the condition of the car was not material and that the inquiry sought to adduce prejudicial evidence. The court permitted the answer to the question, which was that the car showed to be pretty roughly used and had a bullet hole in the right-hand corner. Appellant requested that the answer be excluded, the objection, upon various grounds, being in substance that the testimony was not relevant upon any issue in the case, a matter, however, which is not verified by any certificate of the trial judge. See Vernon's Ann. Tex. C. C. P., 1925, Vol. 2, p. 364; Turner v. State, 93 Tex.Crim. R.; Newton v. State, 94 Tex.Crim. R.; Hays v. State, 94 Tex.Crim. R.. The attack upon the ruling is by objections made, but to ascertain whether the inquiry was relevant or not would require an examination of the statement of facts, and for that reason was not discussed in the original opinion. The court is not called upon to search the statement of facts to ascertain the relevancy of the testimony in question. Viley v. State,92 Tex. Crim. 395; Harvey v. State, 92 Tex.Crim. R.. It has often been held that the recitals of the objections alone is not adequate to present for review a ruling of the court upon the reception of evidence unless the evidence in question was such that it could under no circumstances become relevant, a condition that does not obtain in the present instance. The State relied upon circumstantial evidence to identify the accused as one of the participants in the offense. Upon examination of the statement of facts we are not impressed with the view that in receiving the testimony mentioned error was committed. In other words, the alleged error is neither made apparent by the bill nor by the statement of facts so far as we have been able to perceive.
The motion is overruled.
Overruled. *Page 197 
                 ON SECOND MOTION FOR REHEARING.